EXHIBIT 10.1
 
NEXEON MEDSYSTEMS INC
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is made as of August 21,
2017 (the “Effective Date”) by and between Nexeon Medsystems Inc, a Nevada
corporation (the “Company”), and Leonite Capital LLC, a Delaware limited
liability company (the “Purchaser).
 
Recital
 
To provide the Company with additional resources to conduct its business, the
Purchaser is willing to purchase a unit (the “Unit”) consisting of (i) a Note
(as defined below) in the principal amount of One Million One Hundred Twenty
Thousand Dollars ($1,120,000) at an original issue discount of One Hundred
Twenty Thousand Dollars ($120,000), (ii) Warrants (as defined below) to purchase
500,000 shares of the Company’s Common Stock, $0.001 par value per share
(“Common Stock”), and (iii) the Commitment Shares (defined below), subject to
the conditions specified herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:
 

1.
Amount and Terms of the Unit

 
1.1          Purchase of the Unit.  Subject to the terms of this Agreement, for
consideration of One Million Dollars ($1,000,000) (the “Subscription Amount”),
the Purchaser agrees to subscribe for and purchase from the Company at the
Closing (as hereinafter defined) a Unit consisting of (a) a senior secured
convertible promissory note in substantially the form attached hereto as
Exhibit A (the “Note”) in the principal amount of One Million One Hundred Twenty
Thousand Dollars ($1,120,000) (the “Principal Amount”); (b) a two-year warrant
in the form of Exhibit B (the “Two-Year Warrant”) for the purchase of Two
Hundred Fifty Thousand (250,000) shares of the Company’s Common Stock, at an
exercise price of $2.50 per share; (c) a five-year warrant in the form of
Exhibit C (the “Five-Year Warrant” and together with the Two-Year Warrant, the
“Warrants”) for the purchase of Two Hundred Fifty Thousand (250,000) shares of
the Company’s Common Stock, at an exercise price of $3.00 per share; and (d) the
Commitment Shares.
 

2.
Closing and Delivery

 
2.1          Closing.  The closing of the sale and purchase of the Unit shall be
held on the Effective Date, or at such other time as the Company and Purchaser
may mutually agree (which time is designated as the “Closing”).
 
2.2          Delivery.  At the Closing (a) the Purchaser shall deliver to the
Company a check or wire transfer funds in the amount of the Subscription Amount;
and (b) the Company shall issue and deliver to the Purchaser the Note in favor
of the Purchaser payable in the Principal Amount, the Warrants and the
Commitment Shares.
 

--------------------------------------------------------------------------------

 

3.
Representations, Warranties the Company

 
Except as set forth in: (i) the SEC Reports (as defined below) or (ii) the
corresponding section of the Disclosure Schedules delivered to the Purchaser
concurrently herewith, the Company hereby makes the following representations
and warranties as of the date hereof and as of the Closing Date to the
Purchaser:


3.1          Organization, Good Standing and Qualification.  The Company and
each of its Subsidiaries (as defined below) is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization.  Each of the Company and its Subsidiaries has the
requisite corporate power to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted.  The
Company and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Subscription Document, (ii) a material adverse effect
on the results of operations, assets, business or financial condition of the
Company and the Subsidiaries, taken as a whole, or (iii) adversely impair the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Subscription Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).  For purposes of this Agreement, “Subsidiary” means
any corporation or other entity or organization, whether incorporated or
unincorporated, in which the Company owns, directly or indirectly, any
controlling equity or other controlling ownership interest or otherwise controls
through contract or otherwise, including, without limitation, any variable
interest entity of the Company.
 
3.2          Corporate Power.  The Company has all requisite corporate power to
execute and deliver this Agreement, to issue the Note and the Warrants and enter
into the security agreement of even date herewith (the “Security Agreement”) in
the form of Exhibit D and the other instruments, documents and agreements being
entered into at the Closing (collectively, the “Subscription Documents”) and to
carry out and perform its obligations under the terms of the Subscription
Documents.
 
3.3          Subsidiaries and Affiliates.   Attached as Schedule 3.3 is a true
and correct organizational chart showing all of the Company’s Subsidiaries and
Affiliates, pro forma as of the date hereof reflecting all pending
acquisitions.  For purposes of this Agreement, the term “Subsidiary” means, with
respect to the Company, any corporation or other entity of which at least a
majority of the outstanding shares of stock or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors (or persons performing similar functions) of such corporation or
entity (regardless of whether or not at the time, in the case of a corporation,
stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Company or one or more of its
Affiliates and the term “Affiliate” means, as to any person (the “Subject
Person”), any other person that directly or indirectly through one or more
intermediaries controls or is controlled by, or is under direct or indirect
common control with, the Subject Person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, through representation on such person’s
board of directors or other management committee or group, by contract or
otherwise.
 
2

--------------------------------------------------------------------------------

 
3.4          Authorization.  All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization of the
Subscription Documents and the execution, delivery and performance of all
obligations of the Company under the Subscription Documents, including the
issuance and delivery of the Note, the Commitment Shares and the Warrants and
the reservation of the equity securities issuable upon conversion of the Note
and the exercise of the Warrants (collectively, the “Underlying Securities”) has
been taken or will be taken prior to the issuance of such Underlying
Securities.  The Subscription Documents, when executed and delivered by the
Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws. 
The Commitment Shares are, and the Underlying Securities, when issued in
compliance with the provisions of the Subscription Documents, will be, validly
issued, fully paid and non-assessable and free of any liens, encumbrances,
security interests or other adverse claim (a “Lien”) and issued in compliance
with all applicable federal and securities laws.
 
3.5          Governmental Consents.  Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other foreign,
federal, state, local or other governmental authority or other person in
connection with the execution, delivery and performance by the Company of the
Subscription Documents, other than (a) applicable Blue Sky filings, (b) such as
have already been obtained or such exemptive filings as are required to be made
under applicable securities laws, (c) such other filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of the Purchaser set forth in Section 4 hereof,
the Company has taken all action necessary to exempt: (i) the issuance and sale
of the Units, (ii) the issuance of the Commitment Shares, (iii) the issuance of
the Underlying Shares upon due conversion of the Note and due exercise of the
Warrants, and (iv) the other transactions contemplated by the Subscription
Documents from the provisions of any preemptive rights, stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Purchaser as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Units,
the Note, the Commitment Shares, the Warrants and the Underlying Securities
(collectively, the “Securities”) and the ownership, disposition or voting of the
Securities by the Purchaser or the exercise of any right granted to the
Purchaser pursuant to this Agreement or the other Subscription Documents.
 
3.6          Compliance with Laws.  To the Company’s knowledge, neither the
Company nor any Subsidiary is in violation of any applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties, which violation would materially and adversely
affect the business, assets, liabilities, financial condition or operations of
the Company and its Subsidiaries.
 
3.7          Compliance with Other Instruments.  Neither the Company nor any of
its Subsidiaries is in violation or default of any term of its certificate of
incorporation or bylaws, or of any provision of any mortgage, indenture or
contract to which it is a party and by which it is bound or of any judgment,
decree, order or writ, other than such violations that would not individually or
in the aggregate have a Material Adverse Effect on the Company. The execution,
delivery and performance of the Subscription Documents, and the consummation of
the transactions contemplated by the Subscription Documents will not result in
any such violation or be in conflict with, or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any Lien upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or any of its
Subsidiaries, its business or operations or any of its assets or properties. 
The sale of the Unit, the issuance of the Commitment Shares and the subsequent
issuance of the Underlying Securities are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.
 
3

--------------------------------------------------------------------------------

 
3.8          Offering.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4 hereof, the offer, issue, and
sale of Securities are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.  No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any person
listed in the first paragraph of Rule 506(d)(1) of the Securities Act, except
for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable.
 
3.9          Use of Proceeds.  The Company shall use the proceeds of sale and
issuance of the Unit to fund the acquisition of Medi-Line SPRL (“Medi-Line”) by
Nexeon Medsystems Belgium, SPRL (“NMB”).
 
3.10          Acquisition of Medi-Line.  The Company has delivered to the
Purchaser a true and correct copy of the Stock Purchase Agreement, dated April
10, 2017, among the Company, Medi-Line and NMB (the “Medi-Line Agreement”).  The
Medi-Line Agreement is legal, valid, binding, enforceable, and in full force and
effect.  No party to the Medi-Line Agreement is in breach or default, and no
event has occurred which with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
Medi-Line Agreement.  The Company has not and, to the Company's Knowledge, no
other party has, repudiated any provision of the Medi-Line Agreement.  The
Acquisition of Medi-Line by NMB will not trigger any change of control clauses
in any agreement between Medi-Line and any other party which could result in a
Material Adverse Effect.
 
3.11          Acquisition of NMB.  Following the closing of the Medi-Line
Acquisition no later than two weeks following the Closing, Nexeon Medsystems
Europe, SARL, a wholly owned subsidiary of the Company, shall have exercised its
option with Rosellini Scientific LLC, a Texas limited liability company wholly
owned by William Rosellini (“RS”), to acquire NMB from RS and such acquisition
shall have been completed.
 
3.12          Consideration for Deed of Trust. The Company has paid Roselancland
Limited Partnership (“RLP”) $100 in cash as consideration for granting that
certain deed of trust of even date herewith (the “Deed of Trust”) to the
Purchaser for securing the Company’s indebtedness to the Purchaser under the
Note.
 
3.13          Capitalization.  The Company has authorized 75,000,000 shares of
Common Stock $0.001 par value per share, of which 26,378,928 shares are issued
and outstanding and no authorized shares of preferred stock.  The Company has
warrants outstanding to purchase 636,761 shares of Common Stock and options
outstanding to purchase 3,177,000 shares of Common Stock under its stock option
and equity plans.  All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
with all applicable securities laws.  Except for the options and warrants
referenced above, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any person any right to subscribe for or acquire,
any shares of common stock, or contracts, commitments, understandings or
arrangements by which the Company or any subsidiary is or may become bound to
issue additional shares of common stock, or securities or rights convertible or
exchangeable into shares of common stock. There are no price based anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) and the issue and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any person (other than the Purchaser) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. The Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any Liens, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.
 
4

--------------------------------------------------------------------------------

 
3.14          SEC Reports; Financial Statements.  The Company has filed all
reports and registration statements required to be filed by it under the
Securities Act of 1933, as amended (the “Securities Act”) and the Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports” and, together with the Disclosure Schedules to
this Agreement, the “Disclosure Materials”).  As of their respective dates, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
3.15          Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
Company stock-based plans or agreements.
 
3.16          Litigation.  Except as set forth on Schedule 3.16 hereto, there is
no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Subscription Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
5

--------------------------------------------------------------------------------

 
3.17          Labor Relations.  Neither the Company nor any Subsidiary is a
party to or bound by any collective bargaining agreements or other agreements
with labor organizations.  Neither the Company nor any Subsidiary has violated
in any material respect any laws, regulations, orders or contract terms,
affecting the collective bargaining rights of employees, labor organizations or
any laws, regulations or orders affecting employment discrimination, equal
opportunity employment, or employees’ health, safety, welfare, wages and hours. 
No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.
 
3.18          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
3.19          Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.
 
3.20          Taxes.
 
(a)          The Company and its Subsidiaries have timely and properly filed all
tax returns required to be filed by them for all years and periods (and portions
thereof) for which any such tax returns were due, except where the failure to so
file would not have a Material Adverse Effect.  All such filed tax returns are
accurate in all material respects.  The Company has timely paid all taxes due
and payable (whether or not shown on filed tax returns), except where the
failure to so pay would not have a Material Adverse Effect.  There are no
pending assessments, asserted deficiencies or claims for additional taxes that
have not been paid.  The reserves for taxes, if any, reflected in the SEC
Reports or the in the Memorandum are adequate, and there are no Liens for taxes
on any property or assets of the Company and any of its Subsidiaries (other than
Liens for taxes not yet due and payable).  There have been no audits or
examinations of any tax returns by any (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal (a “Governmental Body”), and the Company or its Subsidiaries have
not received any notice that such audit or examination is pending or
contemplated.  No claim has been made by any Governmental Body in a jurisdiction
where the Company or any of its Subsidiaries does not file tax returns that it
is or may be subject to taxation by that jurisdiction.  To the knowledge of the
Company, no state of facts exists or has existed which would constitute grounds
for the assessment of any penalty or any further tax liability beyond that shown
on the respective tax returns.  There are no outstanding agreements or waivers
extending the statutory period of limitation for the assessment or collection of
any tax.
 
6

--------------------------------------------------------------------------------

 
(b)          Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.


(c)          The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011-4.  The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).


(d)          No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company will fail to be deductible for federal income tax purposes under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”).


3.21          Patents and Trademarks.  To the knowledge of the Company and each
Subsidiary, the Company and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and the Memorandum and which the failure to so have could have
or reasonably be expected to result in a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person. 
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable.  The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property Rights and confidential information (the “Confidential Information”). 
Each employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.
 
3.22          Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
knowledge, threatened investigation that might lead to such a claim.
 
3.23          Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged as described in the SEC Reports. 
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
7

--------------------------------------------------------------------------------

 
3.24          Transactions with Affiliates and Employees.  Except as disclosed
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (a) for payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
3.25          Brokers and Finders.  Except for warrants issued by the Company to
Dr. Michael Rosellini for guaranteeing this Agreement, no person will have, as a
result of the transactions contemplated by the Subscription Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or the
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.
 
3.26          Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.
 
3.27          Solvency.  The Company has not (a) made a general assignment for
the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.
 
3.28          Foreign Corrupt Practices Act.  None of the Company or any of its
Subsidiaries, nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or any of its Subsidiaries, has, directly or
indirectly: (a) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds, (c)
failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any person acting on their behalf of which the Company
is aware) or any members of their respective management which is in violation of
any legal requirement, or (d) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
Subsidiaries.
 
8

--------------------------------------------------------------------------------

 
3.29          Disclosures.  Neither the Company nor any person acting on its
behalf has provided the Purchaser or its agents or counsel with any information
that constitutes or might constitute material, non-public information, other
than the terms of the transactions contemplated hereby.  The written materials
delivered to the Purchaser in connection with the transactions contemplated by
the Subscription Documents do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
 

4.
Representations and Warranties of the Purchaser

 
4.1          Purchase for Own Account.  The Purchaser represents that it is
acquiring the Unit solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Unit or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
4.2          Information and Sophistication.  Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (a) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Unit, (b) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Unit and to obtain any additional
information necessary to verify the accuracy of the information given the
Purchaser and (c) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.
 
4.3          Ability to Bear Economic Risk.  The Purchaser acknowledges that
investment in the Unit involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the Unit for
an indefinite period of time and to suffer a complete loss of its investment.
 
4.4          Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Act.
 
4.5          Information Provided by Purchaser.  The information that the
Purchaser has furnished herein, including without limitation the information
furnished by the Purchaser on the accredited investor questionnaire that
Purchaser will complete in connection with this offering (the “Accredited
Investor Questionnaire”), is correct and complete as of the date of this
Agreement and will be correct and complete on the date, if any, that the Company
accepts this Subscription. Further, the Purchaser shall immediately notify the
Company of any change in any statement made herein prior to the Purchaser’s
receipt of the Company’s acceptance of this Subscription. The representations
and warranties made by the Purchaser may be fully relied upon by the Company and
by any other investigating party.
 
4.6          Existence; Authorization. The Purchaser is duly organized, validly
existing and in good standing under the laws of the state of its incorporation
or organization, having full power and authority to own its properties and to
carry on its business as conducted. The principal place of business of the
Purchaser is as shown on the Accredited Investor Questionnaire. The Purchaser
has the requisite power and authority to deliver this Agreement, perform its
obligations set forth herein, and consummate the transactions contemplated
hereby. The Purchaser has duly executed and delivered this Agreement and has
obtained the necessary authorization to execute and deliver this Agreement and
to perform his, her or its obligations herein and to consummate the transactions
contemplated hereby. This Agreement, assuming the due execution and delivery
hereof by the Company, is a legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms.
 
9

--------------------------------------------------------------------------------

 
4.7          No Regulatory Approval.  The Purchaser understands that no state or
federal authority has scrutinized this Agreement or the Unit offered pursuant
hereto, has made any finding or determination relating to the fairness for
investment of Unit, or has recommended or endorsed the Unit, and that the Unit
has not been registered or qualified under the Act or any state securities laws,
in reliance upon exemptions from registration thereunder. The Unit may not, in
whole or in part, be resold, transferred, assigned or otherwise disposed of
unless it is registered under the Act or an exemption from registration is
available, and unless the proposed disposition is in compliance with the
restrictions on transferability under federal and state securities laws.
 
4.8          Purchaser Received Independent Advice.  The Purchaser confirms that
the Purchaser has been advised to consult with the Purchaser’s independent
attorney regarding legal matters concerning the Company and to consult with
independent tax advisers regarding the tax consequences of investing in the
Company. The Purchaser acknowledges that Purchaser understands that any
anticipated United States federal or state income tax benefits may not be
available and, further, may be adversely affected through adoption of new laws
or regulations or amendments to existing laws or regulations. The Purchaser
acknowledges and agrees that the Company is providing no warranty or assurance
regarding the ultimate availability of any tax benefits to the Purchaser by
reason of the subscription.
 

5.
Further Agreements

 
5.1          Conditions Precedent.  As a conditions precedent to the Closing,
and for the purpose of securing the Company’s obligations to the Holder under
the Note, (i) RS, owner of 100% of the issued share capital of NMB (the “NMB
Shares”), shall have entered into a Share Pledge Agreement with the Purchaser
pursuant to which it shall have pledged the NMB Shares to the Purchaser, (ii)
RLP shall have granted the Deed of Trust to the Holder, (iii) Randy M. Rosellini
shall have executed a personal guarantee in favor of the Holder, and (iv) the
Company shal have executed the Security Agreement.
 
5.2          Post-Closing Covenant.  No later than two weeks following the
Closing, NMB shall have completed the acquisition of Medi-Line and the Company
shall have completed the acquisition of NMB.
 
5.3          Commitment Shares.  The Company shall issue to the Purchaser
100,000 shares of the Company’s Common Stock (the “Commitment Shares”) as
consideration for entering into this Agreement with the Company.
 
5.4          Most Favored Nations. If, while the Note is outstanding, the
Company issues other securities of the Company with material terms that are more
favorable, from the perspective of the Purchaser (“Other Securities”) than the
terms arising under the Subscription Documents, then the Company will provide
the Purchaser with written notice thereof, together with a copy of all
documentation relating to such Other Securities and, upon request of the
Purchaser, any additional information related to such Other Securities as may be
reasonably requested by the Purchaser.  The Company will provide such notice to
the Purchaser within three (3) business days following the issuance of such
Other Securities.  In the event the Purchaser determines that the terms of the
Other Securities are preferable to the terms of the Note, the Purchaser will
notify the Company in writing within 5 days following Purchaser’s receipt of
such notice from the Company.  Within three (3) business days after receipt of
such written notice from the Purchaser, but in any event within 10 days, the
Company will amend and restate the Subscription Documents to be substantially
identical to Subscription Documents for the Other Securities and thereby grant
to the Purchaser such preferential rights of the holders of such Other
Securities.
 
10

--------------------------------------------------------------------------------

 
5.5          Piggyback Registration Rights.
 
(a)          The Company shall give the Purchaser at least 30 days’ prior
written notice of each filing by the Company of a registration statement (other
than a registration statement on Form S-4 or Form S-8 or on any successor forms
thereto) with the Securities and Exchange Commission (the “Commission”).  If
requested by the Purchaser in writing within 20 days after receipt of any such
notice, the Company shall, at the Company’s sole expense (other than the
underwriting discounts, if any, payable in respect of the shares sold by the
Purchaser), register all or, at Purchaser’s option, any portion of the shares of
Common Stock issued to the Purchaser pursuant to this Agreement or issuable to
the Purchaser upon the conversion of the Note or the exercise of the Warrants
(the “Shares”) concurrently with the registration of such other securities, all
to the extent requisite to permit the public offering and sale of the Shares
through the securities exchange, if any, on which the Common Stock is being sold
or on the over-the-counter market, and will use its reasonable best efforts
through its officers, directors, auditors, and counsel to cause such
registration statement to become effective as promptly as practicable.  If the
managing underwriter of any such offering shall determine and advise the Company
that, in its opinion, the distribution of all or a portion of the Shares
requested to be included in the registration concurrently with the securities
being registered by the Company would materially adversely affect the
distribution of such securities by the Company then the Company will include in
such registration first, the securities that the Company proposes to sell and
second, the Shares requested to be included in such registration, to the extent
permitted by the managing underwriter.
 
(b)          In the event of a registration pursuant to these provisions, the
Company shall use its reasonable best efforts to cause the Shares so registered
to be registered or qualified for sale under the securities or blue sky laws of
such jurisdictions as the Purchaser may reasonably request; provided, however,
that the Company shall not be required to qualify to do business in any state by
reason of this section in which it is not otherwise required to qualify to do
business.
 
(c)          The Company shall keep effective any registration or qualification
contemplated by this section and shall from time to time amend or supplement
each applicable registration statement, preliminary prospectus, final
prospectus, application, document and communication for such period of time as
shall be required to permit the Purchaser to complete the offer and sale of the
Shares covered thereby.
 
(d)          In the event of a registration pursuant to the provisions of this
section, the Company shall furnish to the Purchaser such reasonable number of
copies of the registration statement and of each amendment and supplement
thereto (in each case, including all exhibits), of each prospectus contained in
such registration statement and each supplement or amendment thereto (including
each preliminary prospectus), all of which shall conform to the requirements of
the Act and the rules and regulations thereunder, and such other documents, as
the Purchaser may reasonably request to facilitate the disposition of the Shares
included in such registration.
 
(e)          The Company shall notify the Purchaser within three (3) business
days after such registration statement has become effective or a supplement to
any prospectus forming a part of such registration statement has been filed.
 
(f)          The Company shall advise the Purchaser within three (3) business
days after it shall receive notice or obtain knowledge of the issuance of any
stop order by the Commission suspending the effectiveness of such registration
statement, or the initiation or threatening of any proceeding for that purpose
and within three (3) business days take action using its reasonable best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued.
 
11

--------------------------------------------------------------------------------

 
(g)          The Company shall within three (3) business days notify the
Purchaser at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
would include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the reasonable request of the Purchaser prepare and furnish to it such number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Shares or securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made.  The Purchaser shall suspend all sales of the Shares upon
receipt of such notice from the Company and shall not re-commence sales until
they receive copies of any necessary amendment or supplement to such prospectus,
which shall be delivered to the Purchaser within 30 days of the date of such
notice from the Company.
 
(h)          If requested by the underwriter for any underwritten offering of
Shares, the Company and the Purchaser will enter into an underwriting agreement
with such underwriter for such offering, which shall be reasonably satisfactory
in substance and form to the Company, the Company’s counsel and the Purchaser’
counsel, and the underwriter, and such agreement shall contain such
representations and warranties by the Company and the Purchaser and such other
terms and provisions as are customarily contained in an underwriting agreement
with respect to secondary distributions solely by selling stockholders,
including, without limitation, indemnities substantially to the effect and to
the extent provided below.
 
(i)          The rights of the Purchaser under this Section 5.5 shall apply
equally to the filing by the Company of an offering statement on Form 1-A under
Regulation A promulgated under the Act and, if the Company files such an
offering statement instead of a registration statement, all references to (A)
registration statement shall be deemed to be references to offering statement,
(B) prospectus shall be deemed to be references to offering circular, and (C)
effective date of a registration statement shall be deemed to be references to
qualification date of an offering statement.  The Purchaser’s rights under this
Section 5.5 shall automatically terminate once the Purchaser has sold all of the
Shares or all of the Shares may be resold by the Purchaser under Rule 144 of the
Act without limitation as to the volume of Shares to be sold.
 
5.6          Information and Observer Rights
 
(a)          As long as the Purchaser owns any Securities, the Company covenants
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.  As long as the Purchaser owns any
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchaser and simultaneously make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable the Purchaser to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.  If
the Company fails to remain current in its reporting obligations or to provide
currently publicly available information in accordance with Rule 144(c) and such
failure extends for a period of more than five Trading Days (the date which such
five Trading Day-period is exceeded, being referred to as “Event Date”), then in
addition to any other rights the Purchaser may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the information failure is cured, the Company shall pay to the Purchaser
an amount in cash, as partial liquidated damages and not as a penalty, equal to
one percent (1.0%) of purchase price paid for the Securities held by the
Purchaser at the Event Date; provided, however, that in no case will the
aggregate amount of liquidated damages payable to a Purchaser pursuant to this
Section 5.6 exceed ten percent (10%) of such Purchaser’s original investment
pursuant to this Agreement.  The partial liquidated damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an information failure (except in the case of the first
Event Date).
 
12

--------------------------------------------------------------------------------

 
(b)          As long as the Purchaser owns any Securities, if the Purchaser
notifies the Company that it wishes to attend meetings of the Company’s Board of
Directors, the Company shall invite a designated representative of the Purchaser
to attend all meetings of the Company’s Board of Directors in a nonvoting
observer capacity and, in this respect, and subject to the Purchaser’s having
informed the Company that it wishes to attend, the Company shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors; provided, however, that such representative shall
agree to hold in confidence and trust and to act in a fiduciary manner with
respect to all information so provided; and provided further, that the Company
reserves the right to withhold any information and to exclude such
representative from any meeting or portion thereof if access to such information
or attendance at such meeting could adversely affect the attorney-client
privilege between the Company and its counsel or result in disclosure of trade
secrets or a conflict of interest.
 
5.7          Confidentiality.  The Purchaser agrees that the it will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 5.7 by the Purchaser), (b)
is or has been independently developed or conceived by the Purchaser without use
of the Company’s confidential information, or (c) is or has been made known or
disclosed to the Purchaser by a third party without a breach of any obligation
of confidentiality such third party may have to the Company; provided, however,
that the Purchaser may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Registrable Securities from
the Purchaser, if such prospective purchaser agrees to be bound by the
provisions of this Section 5.7; (iii) to any existing or prospective affiliate,
partner, member, stockholder, or wholly owned subsidiary of the Purchaser in the
ordinary course of business, provided that the Purchaser informs such person
that such information is confidential and directs such person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Purchaser notifies the Company within three (3) business
days of such disclosure and takes reasonable steps to minimize the extent of any
such required disclosure.
 
5.8          Participation Rights.  In the event the Company proposes to offer
and sell its securities in an Equity Financing (defined below), the Purchaser
shall have the right, but not the obligation, to participate in the purchase of
the securities being offered in such Equity Financing up to an amount equal to
fifty percent (50%) of the aggregate offering amount of such Equity Financing,
until the earliest of (i) the Maturity Date, (ii) the date that the Note and all
accrued but unpaid interest shall have been repaid in full, and (iii) the
closing date of an Equity Financing in which all, or any remaining portion, of
the outstanding principal amount of the Note along with accrued but unpaid
interest thereon shall have been converted, in full, into, and on the same terms
as, the securities being offered in such Equity Financing (the “Participation
Right”).  For the avoidance of doubt, an Equity Financing shall mean the
Company’s sale of its Common Stock or any securities conferring the right to
purchase the Company’s Common Stock or securities convertible into, or
exchangeable for (with or without additional consideration), the Company’s
Common Stock.  In connection with each Participation Right, the Company shall
provide written notice to the Purchaser of the terms and conditions of the
Equity Financing at least ten business days prior to the anticipated first
closing of such Equity Financing (the “EF Notice”). If the Purchaser shall elect
to exercise its Participation Right, it shall notify the Company, in writing, of
such election at least two business days prior to the anticipated closing date
set forth in the EF Notice (the “Participation Notice”). In the event the
Purchaser does not return a Participation Notice to the Company within such
two-business day period, the Participation Right granted hereunder shall
terminate and be of no further force and effect; provided, however, that such
Participation Right shall be reinstated if the anticipated closing referenced in
the EF Notice does not occur prior to ten business days following the
anticipated first closing date specified in such EF notice.
 
13

--------------------------------------------------------------------------------

 
5.9          Further Assurances.  The Purchaser agrees and covenants that at any
time and from time to time it will execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require within three (3) business days of any such request in
order to carry out the full intent and purpose of this Agreement and to comply
with state or federal securities laws or other regulatory approvals.
 

6.
Miscellaneous

 
6.1          Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.2          Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed under the laws of the State of New York, without
giving effect to conflicts of laws principles.  Each party to this Agreement
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in New York for the adjudication of any dispute hereunder
or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
6.3          Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.
 
6.4          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
14

--------------------------------------------------------------------------------

 
6.5          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt.  All communications shall be sent to the
Company at 1910 Pacific Avenue, Suite 20000, Dallas, TX 7520 to the attention of
William Rosellini, Chief Executive Officer (email: will@nexeonmed.com), and to
Purchaser at the addresses set forth on the signature page to this Agreement or
at such other addresses as the Company or Purchaser may designate by 10 days’
advance written notice to the other parties hereto.
 
6.6          Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective only upon
the written consent of the Company and the Purchaser.  Any provision of the Note
may be amended or waived by the written consent of the Company and the
Purchaser.
 
6.7          Expenses.  The Company and the Purchaser shall each bear its
respective expenses and legal fees incurred with respect to this Agreement and
the transactions contemplated herein; provided, however, that the Purchaser may
retain $20,000 of the Subscription Amount to cover its expenses incurred in
connection with this Agreement and the transactions contemplated hereby, and
provided further, however, that the Company shall reimburse the Purchaser for
50% of its documented expenses that exceed $20,000 and for 100% of its title and
Sdeed of trust expenses related to the transactions.
 
6.8          Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to the Purchaser, upon any breach
or default of the Company under the Subscription Documents shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character by Purchaser of any breach or default under
this Agreement, or any waiver by any Purchaser of any provisions or conditions
of this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.
 
6.9          Entire Agreement.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.
 
 [Signature page follows]
 


15

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties have executed this Securities Purchase
Agreement as of the date first written above.


COMPANY:
       
Nexeon Medsystems Inc
       
By:
/s/ Will Rosellini
 
Name:
Will Rosellini
 
Title:
Chief Executive Officer
       
Address:
 
1910 Pacific Avenue, Suite 20000
 
Dallas, Texas 75201
 





PURCHASER:
             
Leonite Capital LLC
       
By:
/s/ Avrohom Geller
 
Name:
Avrohom Geller
 
Title:
CIO
       
Address:
1 Hillcrest Center Dr, Suite 232 
Spring Valley, NY 10977

 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Form of Convertible Promissory Note


(See Attached)


--------------------------------------------------------------------------------

 
Exhibit B
 
Form of Two-Year Warrant


(See Attached)
 

--------------------------------------------------------------------------------

 
Exhibit C
 
Form of Five-Year Warrant


(See Attached)


--------------------------------------------------------------------------------



Exhibit D
 
Form of Security Agreement


(See Attached)



 

--------------------------------------------------------------------------------